                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                              UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     POOROUSHASB PARINEH,                            Case No. 18-cv-01002-WHO (PR)

                                  12
                                                       Petitioner,
Northern District of California




                                                                                         ORDER OF DISMISSAL
 United States District Court




                                  13
                                                 v.

                                  14     MICHAEL MARTEL,
                                                                                         Dkt. No. 27
                                  15
                                                       Respondent.

                                  16

                                  17                                        INTRODUCTION
                                  18          Parineh seeks federal habeas relief from his state convictions. His petition is
                                  19   untimely and he did not make a credible showing of actual innocence. Respondent’s
                                  20   motion to dismiss is GRANTED and the petition is DISMISSED.
                                  21                                         BACKGROUND
                                  22          In 2013, Parineh was convicted in state court of murder and sentenced to life in
                                  23   prison without the possibility of parole plus 25 years. (Pet., Dkt. 1 at 1; MTD, Dkt. No. 27
                                  24   at 1.) His direct appeals were unsuccessful, and concluded when the U.S. Supreme Court
                                  25   denied his petition for writ of certiorari on October 11, 2016. (Pet., App., Dkt. No. 2 at 4.)
                                  26          Parineh filed many state petitions for relief. On July 11, 2016, he filed a petition for
                                  27   writ of certiorari in the state supreme court, which rejected it on July 15 as “filed in error.”
                                  28   (MTD, Dkt. No. 27 at 113.) On August 25, 2016, he filed another in the superior court,
                                   1   which denied it on November 15, 2016. (Id. at 129-131.) His March 2017 appeal of that
                                   2   decision was dismissed because the denial of a habeas petition is not an appealable order.
                                   3   (Id. at 133.) A subsequent petition, also filed in March 2017 in that same appellate court,
                                   4   was denied for the same reason. (Id. at 135.) On June 12, 2017, he filed a petition in the
                                   5   state supreme court, which denied it on August 9, 2017. (Id. at 172.) This federal petition
                                   6   followed on February 12, 2018.
                                   7                                        DISCUSSION
                                   8   I.     Standard of Review
                                   9          The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”), which
                                  10   applies to every federal habeas petition filed on or after April 24, 1996, has a statute of
                                  11   limitations, which is codified at 28 U.S.C. § 2244(d). Federal habeas petitions must be
                                  12   filed within one year of the latest of the date on which: (1) the judgment became final after
Northern District of California
 United States District Court




                                  13   the conclusion of direct review or the time passed for seeking direct review; (2) an
                                  14   impediment to filing an application created by unconstitutional state action was removed,
                                  15   if such action prevented petitioner from filing; (3) the constitutional right asserted was
                                  16   recognized by the Supreme Court, if the right was newly recognized by the Supreme Court
                                  17   and made retroactive to cases on collateral review; or (4) the factual predicate of the claim
                                  18   could not have been discovered through the exercise of due diligence. See id. § 2244
                                  19   (d)(1). “[W]hen a petitioner fails to seek a writ of certiorari from the United States
                                  20   Supreme Court, the AEDPA’s one-year limitations period begins to run on the date the
                                  21   ninety-day period defined by Supreme Court Rule 13 expires.” Bowen v. Roe, 188 F.3d
                                  22   1157, 1159 (9th Cir. 1999).
                                  23   II.    Timeliness of the Petition
                                  24          Absent tolling, Parineh had one year from the date the U.S. Supreme Court denied
                                  25   his petition for writ of certiorari (October 11, 2016) to file his federal petition for a habeas
                                  26   relief. His petition was not filed until February 12, 2018.1 Absent sufficient statutory or
                                  27

                                  28
                                       1
                                        Parineh is entitled to this filing date, rather than the February 15, 2018 date listed in the
                                       docket. The Court assumes that he put the petition in the prison mail the day he signed it
                                                                                       2
                                   1   equitable tolling, or an equitable exception, the petition is barred by AEDPA’s statute of
                                   2   limitations and must be dismissed.
                                   3            A.     Statutory Tolling
                                   4            Parineh is entitled to some statutory tolling, though not enough to save the petition.
                                   5   For purposes of statutory tolling, the time during which a properly filed application for
                                   6   state post-conviction or other collateral review is pending is excluded from the one-year
                                   7   limitations period. See 28 U.S.C. § 2244(d)(2). Under this rule, Parineh is entitled to 93
                                   8   days of tolling, for reasons discussed below. These days extend the AEDPA filing
                                   9   deadline from October 12, 2017 only to January 12, 2018, a month before Parineh filed his
                                  10   federal petition.
                                  11            Parineh is entitled to 35 days of tolling from October 12, 2017 to November 16,
                                  12   2017, to account for time his state habeas petition was pending after the U.S. Supreme
Northern District of California
 United States District Court




                                  13   Court denied his writ of certiorari. He had filed the state petition on August 25, 2016 in
                                  14   the superior court, and it was not denied until November 15, 2016, 35 days after the U.S.
                                  15   Supreme Court denied Parineh’s certiorari petition. Parineh is entitled to these 35 days of
                                  16   tolling.2 Tolling does not include the days from August 25 to October 11, of course,
                                  17   because tolling can only stop a clock that has started running, and the AEDPA clock could
                                  18   not start running until October 11, 2016, when the U.S. Supreme Court denied the
                                  19   certiorari petition.
                                  20            Parineh is also entitled to an additional 58 days of tolling for the days between the
                                  21   date he filed a petition in the state supreme court (June 12, 2017) and the date it was
                                  22   denied (August 9, 2017). These 58 days extend the filing deadline from November 16,
                                  23   2017 to January 12, 2018.3
                                  24

                                  25   (February 12, 2018) and will use that as the filing date under the prisoner mailbox rule.
                                       See generally Houston v. Lack, 487 U.S. 266, 276 (1988).
                                  26   2
                                        A prior petition filed in the state supreme court on July 11, 2016 was voided as “filed in
                                  27   error.” Because it was not a proper filing, it cannot extend the filing deadline. Only
                                       “properly filed” applications can do that. 28 U.S.C. § 2244(d)(2); Bennett, 531 U.S. at 8.
                                  28   3
                                           January 13, 2017, a Saturday, is the actual day. Because it is a Saturday, the prior Friday,
                                                                                       3
                                   1          He is not entitled to any tolling for the other petitions. A prior petition filed in the
                                   2   state supreme court on July 11, 2016 was voided as “filed in error.” Because it was not a
                                   3   proper filing, it cannot extend the filing deadline. Only “properly filed” applications can
                                   4   do that. 28 U.S.C. § 2244(d)(2); Artuz v. Bennett, 531 U.S. 4, 8 (2000) (an application is
                                   5   “properly filed” when its delivery and acceptance are in compliance with the applicable
                                   6   laws and rules governing filings). The two petitions he filed in March 2017 in the state
                                   7   appellate court do not allow for additional tolling days. Both petitions were rejected as
                                   8   improper — the superior court’s denial of his habeas petition was not an appealable order.
                                   9          Parineh’s petition for federal habeas relief was not filed until February 12, 2018, a
                                  10   month after the January 12, 2018 deadline. Absent a showing that he is entitled to
                                  11   sufficient equitable tolling, or to an equitable exception, the petition is untimely and will
                                  12   be dismissed.
Northern District of California
 United States District Court




                                  13          B.       Equitable Tolling
                                  14          A federal habeas petitioner is entitled to equitable tolling if he can show “‘(1) that
                                  15   he has been pursuing his rights diligently, and (2) that some extraordinary circumstance
                                  16   stood in his way’ and prevented timely filing.” Holland v. Florida, 560 U.S. 631, 649
                                  17   (2010) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)); Miles v. Prunty, 187
                                  18   F.3d 1104, 1107 (9th Cir. 1999).
                                  19          Equitable tolling is not granted as a matter of course. In fact, it is “unavailable in
                                  20   most cases.” Miranda v. Castro, 292 F.3d 1063, 1066 (9th Cir. 2002) (quoting Miles v.
                                  21   Prunty, 187 F.3d 1104, 1107 (9th Cir. 1999)). “[T]he threshold necessary to trigger
                                  22   equitable tolling [under AEDPA] is very high, lest the exceptions swallow the rule.” Id.
                                  23   (citation omitted).
                                  24          Parineh states that “[p]etitioners are entitled to equitable tolling,” but he does not
                                  25   articulate any reason that he should be entitled to it, however. (Opp., Dkt. No. 29 at 4.)
                                  26   While his several petitions in state court may show diligence, he makes no showing of
                                  27

                                  28
                                       January 12, is considered the filing deadline. See Fed. R. Civ. P. 6.
                                                                                      4
                                   1   some extraordinary circumstance that stood in his way to prevent timely filing.
                                   2          C.     Equitable Exception: Actual Innocence
                                   3          The Court will construe the following as a claim of actual innocence: “Although
                                   4   Petitioner has not been granted (i.e. Discovery/Evidentiary Hearing); Miscarriage of
                                   5   Justice claims are being asserted on Habeas-Claims due to Actual Innocence [sic].” (Opp.,
                                   6   Dkt. No. 29 at 4.) Parineh’s conclusory allegation does not meet the standards to proceed
                                   7   on a theory of actual innocence.
                                   8          “[A] credible showing of ‘actual innocence’ under Schlup v. Delo, 513 U.S. 298
                                   9   (1995), excuses the statute of limitations period established by [AEDPA].” Lee v.
                                  10   Lampert, 653 F.3d 929, 931 (9th Cir. 2011) (en banc). Schlup requires a petitioner “to
                                  11   support his allegations of constitutional error with new reliable evidence — whether it be
                                  12   exculpatory scientific evidence, trustworthy eyewitness accounts, or critical physical
Northern District of California
 United States District Court




                                  13   evidence — that was not presented at trial.” Id., 513 U.S. at 324. Then a petitioner must
                                  14   show that in light of the new evidence it is more likely than not that “no reasonable juror
                                  15   would have convicted him,” id. at 327, or that “every juror would have voted to acquit
                                  16   him,” Lee, 653 F.3d at 946 (citing Schlup, 513 U.S. at 327) (Kozinski, J. concurring).
                                  17          A federal habeas petitioner must tie his actual innocence claim to a constitutional
                                  18   error in the underlying criminal proceedings. “Claims of actual innocence based on newly
                                  19   discovered evidence have never been held to state a ground for federal habeas relief absent
                                  20   an independent constitutional violation occurring in the underlying state criminal
                                  21   proceeding.” Herrera v. Collins, 506 U.S. 390, 400 (1993). “[S]uch evidence must bear
                                  22   upon the constitutionality of the applicant’s detention; the existence merely of newly
                                  23   discovered evidence relevant to the guilt of a state prisoner is not a ground for relief on
                                  24   federal habeas corpus.” Townsend v. Sain, 372 U.S. 293, 317 (1963).
                                  25          Parineh does not allege facts that would establish a credible showing of actual
                                  26   innocence. He does not identify a constitutional error. The equitable exception of actual
                                  27   innocence does not apply to toll the AEDPA statute of limitations.
                                  28
                                                                                      5
                                   1                                          CONCLUSION
                                   2          Respondent’s motion to dismiss the petition as untimely is GRANTED. (Dkt. No.
                                   3   27.) The petition is DISMISSED.
                                   4          A certificate of appealability will not issue. Parineh has not shown “that jurists of
                                   5   reason would find it debatable whether the petition states a valid claim of the denial of a
                                   6   constitutional right and that jurists of reason would find it debatable whether the district
                                   7   court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).
                                   8          The Clerk shall terminate all pending motions, enter judgment in favor of
                                   9   respondent, and close the file.
                                  10          IT IS SO ORDERED.
                                  11   Dated: February 14, 2019
                                                                                          _________________________
                                  12
                                                                                          WILLIAM H. ORRICK
Northern District of California
 United States District Court




                                  13                                                      United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      6
